Citation Nr: 0431555	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  04-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of whether the appellant is entitled to recognition 
as the veteran's surviving spouse for the purpose of 
receiving Department of Veterans Affairs (VA) dependency 
indemnity compensation (DIC) benefits.






REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran entered into active duty in December 1941.  He 
died in September 1942 while he was still on active duty and 
was a prisoner-of-war (POW).  The appellant is seeking 
recognition as the veteran's surviving spouse.


FINDINGS OF FACT

1.  In a September 1988 decision, the RO determined that 
there was no new and material evidence to reopen the claim of 
the appellant's entitlement to recognition as the veteran's 
surviving spouse for the purpose of receiving VA death 
compensation benefits.  

2.  Evidence submitted since the September 1988 decision is 
inherently false.


CONCLUSIONS OF LAW

1.  The September 1988 decision which determined that there 
was no new and material evidence to reopen the claim of the 
appellant's entitlement to recognition as the veteran's 
surviving spouse for the purpose of receiving VA death 
compensation benefits is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  New and material evidence has not been received since the 
September 1988 decision and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

In this case, any duty to advise her to submit additional 
false or fraudulent evidence would defeat the purpose of 
VCAA.


Background

In February 1937, the veteran and the appellant married.  The 
veteran entered into active duty in December 1941.  He died 
in September 1942 while he was still on active duty and was a 
POW.  Following his death, the appellant applied for VA death 
benefits.  Thereafter, a field investigation ensued to 
determine if the appellant was the veteran's surviving 
spouse.  Lay evidence was obtained through interviews and 
statements with those acquainted with the veteran and the 
appellant.

The appellant submitted statements which contradicted.  She 
stated that she had not remarried after the death of the 
veteran.  She said that she did not know C.A.  She also 
stated that in May 1945, she married C.A.

The Municipal Treasurer indicated that there was no marriage 
between the appellant and C.A. registered in that office.  
The wife of the appellant's employer indicated that she did 
not believe that the appellant had remarried.  The 
appellant's sister-in-law indicated that the appellant had 
married C.A., but that C.A. had disappeared.  A statement of 
a Catholic priest indicated that the appellant and C.A. had 
married in the Catholic church in May 1945.  

In August 1950, the field examiner stated that he had 
conducted a search of the marriage records of the local 
Catholic church and had located the recordation of the 
marriage between the appellant and C.A. which took place in 
May 1945.  

Thereafter, F.U. also stated that the appellant and C.A. had 
presented themselves as being married.  A.T., the appellant's 
brother-in-law stated the same.  He also indicated that C.A. 
had disappeared.  P.D., the veteran's uncle indicated that 
the appellant married C.A in May 1945, but that C.A. had 
died.  The appellant father stated that he did not know C.A. 
or of any marriage to him.  The appellant's sister said that 
the appellant and C.A. had presented themselves as a married 
couple.  E.S indicated that the appellant and C.A. had lived 
together as man and wife and that the appellant sister had 
told him that they were married ceremonially.  

Thereafter, in a report, the field examiner reported that the 
appellant and her father had been coached, but the other 
persons had not, so they were credible.  The field examiner 
also indicated that C.A. had disappeared.

In a July 1952 decision, the RO denied the appellant is 
entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits on the basis 
that she had remarried prior to filing for VA benefits.  

Additional lay evidence was received in which A.R. and N.C. 
stated that the appellant had not remarried.  

In an April 1953 decision, the Board denied recognition of 
the appellant as the unmarried widow of the veteran for death 
compensation purposes.  

In May 1955, the appellant's sister indicated that the 
appellant lived with C.A. after the veteran's death, but she 
did not know if they were married.  They had two children.  
She related that he believed that C.A. was killed.  
Thereafter, the appellant remarried E.A. and they had two 
children.  In addition, the appellant's brother indicated 
essentially the same information.  The appellant's father 
indicated that the appellant had lived with C.A., but they 
were not married and she was currently married to E.A.  The 
appellant herself indicated that she had lived with C.A. and 
that he was killed.  She would not comment on a marriage 
ceremony.  She further stated that she had been living with 
E.A. as man and wife since 1953.  

In an August 1955 memorandum of the General Counsel, in 
pertinent part, it was determined that in May 1945, the 
appellant married C.A.  

In a November 1969 decision and January 1970 decisions, the 
prior denial of the appellant's claim was confirmed and 
continued.  

In a March 1971 statement, M.A. and J.G., stated that they 
saw C.A. being shot and killed in December 1945.  

Thereafter, the RO stated that since the appellant had not 
lived with the veteran from the date of marriage to his 
death, there was no continuous cohabitation and her claim was 
denied.  

In August 1975, a statement was received from the appellant 
in which she indicated that C.A. died in 1946.  

In a December 1975 determination, the RO determined that the 
appellant lived in a marital relationship with another man 
prior to the veteran's death.  Thus, since the appellant had 
not lived with the veteran from the date of marriage to his 
death, there was no continuous cohabitation and her claim was 
denied.  

In March 1976, the appellant sought to reopen her claim, but 
in March 1976, it was denied.  

In March 1978, the appellant sought to reopen her claim, but 
in March 1978, it was denied.  In May 1978, the appellant 
sought to reopen her claim, but in May 1978, it was denied.  

In June 1978, a lay statement was received from B.D. and 
A.D., in which they stated that in 1943, the appellant began 
a conjugal relationship with a man.  In a June 1978 
determination, the RO determined that new and material 
evidence had not been submitted to reopen her claim.  

In July 1982, the appellant sought to reopen her claim.  In a 
September 1984 determination, the request was denied.  

In April 1986, the appellant furnished a copy of E.A.'s death 
certificate which showed that he had died in July 1971.  In 
September and November 1986 determinations, the prior denial 
of her claim was confirmed and continued.  

In February 1987 the appellant sought to reopen her claim.  
In a February 1987 determination, the request was denied.  

In a July 1988 lay statement, L.L. and J.F. stated that they 
had know the appellant and C.A. as neighbors, that they lived 
as man and wife since December 1943, and that C.A. had died 
in December 1944.  In an August 1988 determination, the RO 
declined to reopen the claim.  

In August 1988, the appellant sought to reopen her claim.  In 
a September 1988 determination, the request was denied.  The 
reason for the denial was because the RO determined that as 
of April 1942, the appellant began living as the wife of 
another man during the time that the veteran was still alive; 
thus, the appellant did not continuously live with the 
veteran from the date of marriage until the date of his 
death.  

Thereafter, a statement was received from the appellant's 
mother in which she indicated that the veteran and the 
appellant married in 1931, had two children, and lived 
together.  

Thereafter, a statement was received from D.S., in which he 
indicated that the appellant had not had an amorous 
relationship with any other person since the veteran.  

In May 1993, the appellant testified at a personal hearing.  
She testified that she lived with C.A. only after the veteran 
died.  D.S. testified that false statements were made about 
the appellant out of jealousy.  

Thereafter, statements were received from E.G. and A.T. in 
which they indicated that the appellant was of good moral 
character.  

Thereafter, a statement was received from the son of the 
appellant and the veteran.  He indicated that after the 
veteran's death, then the appellant began a relationship with 
another man.  

Thereafter, evidence was received from C.T. and A.T. who were 
neighbors of the veteran and the appellant.  They stated that 
the appellant and the veteran were married and had two 
children.  The veteran entered service and became a POW and 
died while a POW in 1942.  Thereafter, around 1944, the 
appellant began a relationship with C.A. who was taken away 
in 1946 and never returned.  


Analysis for New and Material Issues

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The appellant's 
current application to reopen the claim was received prior to 
that date.  

In a September 1988 determination, the RO denied the 
appellant's request to reopen her claim.  The reason for the 
denial was because the RO determined that the appellant did 
not continuously live with the veteran from the date of 
marriage until the date of his death.  The September 1988 
decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, lay evidence has been added 
to the claims file.  This evidence is not new and material.  
This evidence purports to establish that the appellant did 
not enter into a relationship with C.A. until after the 
veteran died.  Generally, added evidence is presumed accurate 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, the Court has clearly 
established that this presumption does not attach to evidence 
that is inherently or manifestly false.  King v. Brown, 5 
Vet. App. 19 (1993).  Her added evidence is inherently and 
manifestly false.

The appellant has varied her statements and sworn statements 
as often as she has filed claims for benefits.  The most 
recent statements are entered merely in support of a claim 
for benefits and have changed so often that she is inherently 
incredible.  The appellant has variously reported or had 
evidence submitted that essentially reports that she had 
never married after the veteran and had not had a 
relationship after the veteran.  Such statements are false.  
In 1975, she entered a declaration of marital status 
reflecting a marriage to the veteran only.  Contemporaneously 
she reported that there had been a common law husband.  More 
importantly, in documents received in June 1978, she 
previously denied a break in continuous cohabitation.  Her 
recent inherently false statements are cumulative of 
statements previously entered by her.  Whether the issue is 
decided on the basis that the added evidence is cumulative or 
inherently false, the result is the same.  The claim is not 
reopened.


ORDER

The application to reopen a claim for recognition as the 
veteran's surviving spouse is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



